MEMORANDUM ****
Taljinder Singh Bajwa, a native and citizen of India, petitions for review of a decision of the Board of Immigration Appeals (“BIA”) dismissing his appeal from an Immigration Judge’s (“IJ”) denial of asylum and withholding of deportation. We have jurisdiction under 8 U.S.C. § 1105a(a), and we grant the petition.
Because the IJ did not make a clear and direct adverse credibility determination, the BIA denied Bajwa due process by making its own independent credibility finding without giving Bajwa notice and a chance to respond.1 See Mendoza Manimbao v. Ashcroft, 329 F.3d 655, 657 (9th Cir.2003) (when the IJ has not made an “express credibility finding supported by specific, cogent reasons,” the BIA cannot deny relief based on its own adverse credibility finding without giving the petitioner notice and a chance to respond); Aguilera-Cota v. United States INS, 914 F.2d 1375, 1383 (9th Cir.1990) (“The mere statement that a petitioner is ‘not entirely credible’ is not enough.”). Because we hold that the BIA’s credibility finding denied Bajwa due process, we do not decide whether that finding is supported by substantial evidence. On remand, the BIA will have several options: It can accept Bajwa’s testimony as credible and determine on that basis whether he is eligible for asylum; it can remand the case to the IJ for an explicit credibility determination; or, “as a constitutional minimum,” it can allow Bajwa to respond to and contest the BIA’s own adverse credibility finding. Id. at 657, 663.
*45PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. When considering due process challenges to immigration proceedings, we exercise de novo review. See Sanchez-Cruz v. INS, 255 F.3d 775 (9th Cir.2001).